Citation Nr: 0836252	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to June 
1991 and from March 1992 to February 1993, in the Southwest 
Asia theater of operations.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  

Where the claim in question has been finally adjudicated the 
Board has a jurisdictional responsibility to consider whether 
it should be reopened.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Thus, the Board must make an 
independent determination as to whether new and material 
evidence has been received to reopen the veteran's PTSD 
before reaching the merits of the claim.  

The veteran's psychiatric disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  In a January 2002 decision, the Board denied service 
connection for a psychiatric disorder.

2.  The evidence received since the Board's January 2002 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's psychiatric disability claim.  


CONCLUSIONS OF LAW

1.  The Board's January 2002 decision that denied service 
connection for psychiatric disability is final.  38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2007).

2.  Evidence received since the January 2002 Board decision 
is new and material; the claim of entitlement to service 
connection for psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens and remands the veteran's 
psychiatric disability claim.  As such, no discussion of VA's 
duty to notify or assist is necessary.

New and Material Evidence

In January 2002, the Board denied service connection for 
psychiatric disability.  That decision is final.  38 U.S.C.A. 
§ 7103(a) (West 2002).  Under applicable law, the VA can only 
reopen a finally adjudicated claim and review the former 
disposition if new and material evidence is presented.  38 
U.S.C.A. § 5108.  For claims to reopen a finally decided 
claim, new evidence means existing evidence not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical and 
personnel records, his own statements, and private and VA 
treatment records and reports, dated from September 1994 to 
April 1998.  

The veteran applied to reopen his claim in March 2005.  A 
psychiatric evaluation report from a private physician dated 
January 2007 shows that he has been diagnosed with major 
depressive disorder and PTSD that was related to the 
veteran's period of service, to include his service in the 
Persian Gulf War.  Given the basis of the Board's January 
2002 decision, this evidence raises a reasonable possibility 
of substantiating the claim.  Thus, the evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.  


ORDER

The claim for service connection for psychiatric disability, 
to include PTSD, is reopened.  The appeal is allowed to that 
extent only.    

REMAND

The veteran has been diagnosed with several psychiatric 
disabilities, including PTSD, but it is unclear whether he 
has any psychiatric disability that is related to or had its 
onset during service.  Given the conflicting medical 
evidence, the Board finds that the veteran must be afforded a 
VA psychiatric examination to determine whether he has a 
psychiatric disability, to specifically include PTSD, which 
is related to or had its onset during service.  Thus, this 
case must unfortunately be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that psychiatric 
disability found to be present had its 
onset in or is related to service.  The 
examiner must rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner must acknowledge and discuss 
the findings and conclusions of the 
veteran's private psychiatrist, Dr. 
Jose Vazquez Sotomayor in his January 
2007 report.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

2.  Then, after undertaking any 
additional development, the RO should 
adjudicate the veteran's claim of 
service connection for psychiatric 
disability, to include PTSD.  If the 
benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


